Citation Nr: 1502495	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to a rating in excess of 10 percent prior to January 17, 2014, and rating in excess of 60 percent as of January 17, 2014, for coronary artery disease, status post stent replacement.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for coronary artery disease, status post stent placement, and assigned a 10 percent rating.  The Board remanded the claim for development in November 2013.  An April 2014 rating decision increased the rating for coronary artery disease, status post stent placement to 60 percent effective January 17, 2014. 


REMAND

This matter was previously remanded in November 2013, to provide the Veteran a VA examination to ascertain the severity of coronary artery disease.  In compliance with the November 2013 remand, the Veteran underwent a VA examination in January 2014 regarding his coronary artery disease.  Subsequent to the VA examination, a July 2014 VA treatment record indicates that the Veteran was admitted to the emergency room with an acute myocardial infarction that resulted in a balloon angioplasty.  The Board finds that new treatment record suggests that Veteran's coronary artery disease may have worsened in severity subsequent to the last VA examination.  Therefore, a new VA examination is warranted.  

Upon remand, ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to treatment or evaluation of the Veteran's coronary artery disease from July 2014 to the present, and associate them with the record.

2.  Then, schedule the Veteran for a VA heart examination to ascertain the current severity of coronary artery disease.  The examiner must review the claims file and must note that review in the report.  All necessary testing should be completed in accordance with the rating criteria and all relevant findings documented in the examination report.  The examiner should provide an opinion as to the level of occupational impairment caused by coronary artery disease.

3.  Then readjudicate the claim with consideration of the new VA examination report and the updated VA medical records.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

